DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 April 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,244,009 B2 Horesh et al.. Although the claims at issue are not identical, they are not patentably distinct from each other because it is well settled that omission of elements and their functioning is an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ 184 (CCPA 1963).

17/568,573
1. A method of generating one or more keyphrases for a document, the method comprising: extracting, by a processor, a plurality of keywords from at least one search query that resulted in a selection of the document included in a search result; for each of the plurality of keywords, determining, by the processor, a probability that the keyword describes the document; and generating, by the processor, one or more keyphrases for the document, the generating comprising selecting each of the plurality of keywords having a probability greater than a predetermined threshold value for insertion into at least one of the one or more keyphrases and assembling the one or more keyphrases from the selected plurality of keywords.


2. The method of claim 1, wherein the extracting comprises removing at least one uninformative portion from the at least one search query, the plurality of keywords comprising a portion of the at least one search query that remains after the at least one uninformative portion is removed.
3. The method of claim 2, wherein the assembling comprises: assigning a probability to each word in the at least one uninformative portion; and incorporating each word with the probability assigned into the keyphrase for the document.
4. The method of claim 1, wherein the determining comprises determining an affinity between the search query and the document, the affinity forming a component of each probability of each respective keyword.
5. The method of claim 4, wherein determining the affinity comprises: determining an expected random distribution of selections of the document in the search result among selections of each of a plurality of documents appearing in the search result, the document being one of the plurality of documents; determining an actual distribution of selections of the document; and setting the affinity based on a proportion of the actual distribution to the expected random distribution.
6. The method of claim 1, wherein the determining comprises, for each of the plurality of keywords, determining a keyword component of the probability based on a comparison between the keyword and content of the document.
7. The method of claim 6, wherein the determining comprises calculating the probability using: an affinity between the search query and the document; and the keyword component of the probability.
8. The method of claim 1, wherein the assembling comprises determining an overall probability that the keyphrase describes the document, the method further comprising: labeling, by the processor, the document with the one or more keyphrases, the labeling comprising determining that the overall probability is greater than a predetermined overall threshold value.
9. The method of claim 1, further comprising: labeling, by the processor, the document with the one or more keyphrases to generate training data; and training, by the processor, a supervised machine learning model using the training data.
10. A system configured to generate one or more keyphrases for a document, the system comprising: at least one memory configured to store at least one search query; and a processor in communication with the at least one memory and configured to: extract a plurality of keywords from the at least one search query that resulted in a selection of the document included in a search result; for each of the plurality of keywords, determine a probability that the keyword describes the document; and generate the one or more keyphrases for the document by performing processing including selecting each of the plurality of keywords having a probability greater than a predetermined threshold value for insertion into at least one of the one or more keyphrases and assembling the one or more keyphrases from the selected plurality of keywords.
11. The system of claim 10, wherein the processor is configured to extract the plurality of keywords by removing at least one uninformative portion from the at least one search query, the plurality of keywords comprising a portion of the at least one search query that remains after the at least one uninformative portion is removed.


12. The system of claim 11, wherein the processor is configured to assemble the keyphrase by: assigning a probability to each word in the at least one uninformative portion; and incorporating each word with the probability assigned into the keyphrase for the document.
13. The system of claim 10, wherein the processor is configured to determine each probability by determining an affinity between the search query and the document, the affinity forming a component of each probability of each respective keyword.
14. The system of claim 13, wherein determining the affinity comprises: determining an expected random distribution of selections of the document in the search result among selections of each of a plurality of documents appearing in the search result, the document being one of the plurality of documents; determining an actual distribution of selections of the document; and setting the affinity based on a proportion of the actual distribution to the expected random distribution.
15. The system of claim 10, wherein the processor is configured to determine each probability by performing processing comprising, for each of the plurality of keywords, determining a keyword component of the probability based on a comparison between the keyword and content of the document.

16. The system of claim 15, wherein the processor is configured to determine each probability by performing processing comprising calculating the probability using: an affinity between the search query and the document; and the keyword component of the probability.
17. The system of claim 10, wherein: the processor is configured to assemble the keyphrase by determining an overall probability that the keyphrase describes the document; and the processor is configured to label the document by determining that the overall probability is greater than a predetermined overall threshold value.
18. The system of claim 17, wherein the processor is configured to: label the document with the keyphrase; and train a supervised machine learning model using the labeled document as training data.
19. A method of automatic keyphrase labeling, the method comprising: extracting, by a processor, a plurality of keywords from at least one search query that resulted in a selection of a document of a plurality of documents included in a search result, the extracting comprising removing at least one uninformative portion from the at least one search query, the plurality of keywords comprising a portion of the at least one search query that remains after the at least one uninformative portion is removed; determining, by the processor, an affinity between the search query and the document by: determining an expected random distribution of selections of the document among selections of any of the plurality of documents; determining an actual distribution of selections of the document; and calculating the affinity based on a proportion of the actual distribution to the expected random distribution; for each of the plurality of keywords, determining, by the processor, a probability that the keyword describes the document by: determining a keyword component of the probability based on a comparison between the keyword and content of the document; and calculating the probability using: the affinity between the search query and the document; and the keyword component of the probability; generating, by the processor, one or more keyphrases, the generating comprising: selecting each of the plurality of keywords having a probability greater than a predetermined threshold value for insertion into at least one of the one or more keyphrases; assigning a probability to each word in the at least one uninformative portion; and assembling the one or more keyphrases from the selected plurality of keywords and each word in the at least one uninformative portion with probability assigned into the keyphrase for the document; determining, by the processor, an overall probability that the keyphrase describes the document; and labeling, by the processor, the document with the keyphrase based on the overall probability.


20. The method of claim 19, further comprising: training, by the processor, a supervised machine learning model using the labeled document as training data; determining, by the processor, a label for an unlabeled document by performing machine learning processing using the trained supervised machine learning model.

US Patent 11,244,009 B2
1. A method of automatic keyphrase labeling comprising: extracting, by a processor, a plurality of keywords from at least one search query that resulted in a selection of a document included in a search result; for each of the plurality of keywords, determining, by the processor, a probability that the keyword describes the document; generating, by the processor, one or more keyphrases, the generating comprising selecting each of the plurality of keywords having a probability greater than a predetermined threshold value for insertion into at least one of the one or more keyphrases and assembling the one or more keyphrases from the selected plurality of keywords; labeling, by the processor, the document with the one or more keyphrases; and storing, by the processor, the labeled document as training data in a document corpus.
2. The method of claim 1, wherein the extracting comprises removing at least one uninformative portion from the at least one search query, wherein the plurality of keywords comprises a portion of the at least one search query that remains after the at least one uninformative portion is removed.
3. The method of claim 2, wherein the assembling comprises: assigning a probability to each word in the at least one uninformative portion; and incorporating each word with probability assigned into the keyphrase for the document.
4. The method of claim 1, wherein the determining comprises determining an affinity between the search query and the document, the affinity forming a component of each probability of each respective keyword.
5. The method of claim 4, wherein determining the affinity comprises: determining an expected random distribution of selections of the document in the search result among selections of each of a plurality of documents appearing in the search result, wherein the document is one of the plurality of documents; determining an actual distribution of selections of the document; and setting the affinity based on a proportion of the actual distribution to the expected random distribution.
6. The method of claim 1, wherein the determining comprises, for each of the plurality of keywords, determining a keyword component of the probability based on a comparison between the keyword and content of the document.

7. The method of claim 6, wherein the determining comprises calculating the probability using: an affinity between the search query and the document; and the keyword component of the probability.
8. The method of claim 1, wherein: the assembling comprises determining an overall probability that the keyphrase describes the document; and the labeling comprises determining that the overall probability is greater than a predetermined overall threshold value.

9. The method of claim 1, further comprising training, by the processor, a supervised machine learning model using the training data.

10. A system configured to perform automatic keyphrase labeling comprising: at least one memory configured to store at least one search query; and a processor in communication with the at least one memory and configured to: extract a plurality of keywords from the at least one search query that resulted in a selection of a document included in a search result; for each of the plurality of keywords, determine a probability that the keyword describes the document; generate one or more keyphrases by performing processing including selecting each of the plurality of keywords having a probability greater than a predetermined threshold value for insertion into at least one of the one or more keyphrases and assembling the one or more keyphrases from the selected plurality of keywords; label the document with the keyphrase; and store the labeled document as training data in a document corpus in the at least one memory.
11. The system of claim 10, wherein the processor is configured to extract the plurality of keywords by performing processing comprising removing at least one uninformative portion from the at least one search query, wherein the plurality of keywords comprises a portion of the at least one search query that remains after the at least one uninformative portion is removed.
12. The system of claim 11, wherein the processor is configured to assemble the keyphrase by performing processing comprising: assigning a probability to each word in the at least one uninformative portion; and incorporating each word with probability assigned into the keyphrase for the document.
13. The system of claim 10, wherein the processor is configured to determine each probability by performing processing comprising determining an affinity between the search query and the document, the affinity forming a component of each probability of each respective keyword.
14. The system of claim 13, wherein determining the affinity comprises: determining an expected random distribution of selections of the document in the search result among selections of each of a plurality of documents appearing in the search result, wherein the document is one of the plurality of documents; determining an actual distribution of selections of the document; and setting the affinity based on a proportion of the actual distribution to the expected random distribution.
15. The system of claim 10, wherein the processor is configured to determine each probability by performing processing comprising, for each of the plurality of keywords, determining a keyword component of the probability based on a comparison between the keyword and content of the document.

16. The system of claim 15, wherein the processor is configured to determine each probability by performing processing comprising calculating the probability using: an affinity between the search query and the document; and the keyword component of the probability.
17. The system of claim 10, wherein: the processor is configured to assemble the keyphrase by performing processing comprising an overall probability that the keyphrase describes the document; and the processor is configured to label the document by performing processing comprising determining that the overall probability is greater than a predetermined overall threshold value.
18. The method of claim 17, wherein the processor is configured to train a supervised machine learning model using the labeled document as training data.
19. A method of automatic keyphrase labeling and machine learning training comprising: extracting, by a processor, a plurality of keywords from at least one search query that resulted in a selection of a document of a plurality of documents included in a search result, the extracting comprising removing at least one uninformative portion from the at least one search query, wherein the plurality of keywords comprises a portion of the at least one search query that remains after the at least one uninformative portion is removed; determining, by the processor, an affinity between the search query and the document, wherein determining the affinity comprises: determining an expected random distribution of selections of the document among selections of any of the plurality of documents; determining an actual distribution of selections of the document; and calculating the affinity based on a proportion of the actual distribution to the expected random distribution; for each of the plurality of keywords, determining, by the processor, a probability that the keyword describes the document, the determining comprising: determining a keyword component of the probability based on a comparison between the keyword and content of the document; and calculating the probability using: the affinity between the search query and the document; and the keyword component of the probability; generating, by the processor, one or more keyphrases, the generating comprising: selecting each of the plurality of keywords having a probability greater than a predetermined threshold value for insertion into at least one of the one or more keyphrases; assigning a probability to each word in the at least one uninformative portion; and assembling the one or more keyphrases from the selected plurality of keywords and each word in the at least one uninformative portion with probability assigned into the keyphrase for the document; determining, by the processor, an overall probability that the keyphrase describes the document; labeling, by the processor, the document with the keyphrase, the labeling comprising determining that the overall probability is greater than a predetermined overall threshold value; and training, by the processor, a supervised machine learning model using the labeled document as training data.
20. The method of claim 19, further comprising determining, by the processor, a label for an unlabeled document by performing machine learning processing using the trained supervised machine learning model.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169